Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 01/13/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

		
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Response to Amendment
This communication is in response to the amendment filed on 01/13/2022. The Examiner acknowledges amended claims 1-25. No claims have been cancelled or added. Claims 1-25 are pending and claims 1-25 are allowed.  Claims 1, 10, 19-20, and 25 is/are independent. 

Applicant's arguments/amendments have been fully considered and are persuasive.
	
		
Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered and are persuasive. The rejection to the claims 1-25 have been withdrawn in view of the applicant’s amendment and persuasive arguments.

Allowable Subject Matter
Claims 1-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record (in particular, Maeng et al. Korean Publication No. KR 2013-0000253 A, machine translation, published on 2-Jan-2013 (hereinafter “Maeng”), Uhlig et al. U.S. Publication 20040003324 (hereinafter “Uhlig”), Camiel U.S. Publication 20070277160 (hereinafter "Camiel"), Chen U.S. Publication 20090113110 (hereinafter "Chen"), Noel U.S. Publication 20190068557 (hereinafter "Noel"), and Micheloni U.S. Publication 20160064096 (hereinafter "Micheloni")) does not expressly disclose all the limitations recited in independent claims and the combination of their features thereon. With respect to the independent claims the closest prior art does not disclose at least the following limitations in the recited context:

CLAIMS 1 AND 19 
in response to the exception, issuing, by the untrusted entity, an export call routine, wherein the export call routine comprises registering, by a secure interface control of the computing system, the secure page to the secure interface control in a zone- security table thereby preventing a secure guest from accessing the secure page, wherein the zone-security table comprises a secure domain identifier, a secure interface control bit, a disable address compare bit, a shared bit, and a host virtual address; and executing, by the secure interface control of the computing system, the export call routine.

CLAIM 10
untrusted entity accesses a secure page stored in a memory of the computing system, the exception preventing the untrusted entity from accessing the secure page, wherein the zone-security table comprises a secure domain identifier, a secure interface control bit, a disable address compare bit, a shared bit, and a host virtual address; 

CLAIMS 20 AND 25
responsive to a secure entity accessing a page that has been paged-in by a untrusted entity of a computing system but is not yet secure, presenting, by a hardware control of the computing system, an exception to the untrusted entity of the computing system, the exception preventing the untrusted entity from accessing the page; 



Rather, Maeng discloses that generally a hypervisor is denied access to memory areas used by a virtual machine. However, in certain circumstances, the hypervisor may be allowed access, and if access is allowed to the hypervisor, a page is encrypted before granting access to the hypervisor [Maeng page 6, para. 4, page 6, para. 6, and page 6, para. 5]. 
However, Maeng does not disclose at least the features of claims 20 and 25 quoted above.  
To this, Uhlig adds a virtual machine manager can modify permissions in guest page table hierarchies thereby denying guest software access to a memory page [Uhlig, para. 71]. Camiel adds locking memory when access to multiple memory locations is required and subsequently unlocking [Camiel, para. 53, 102]. Chen adds computing hash over encrypted page contents [Chen, para. 169]. Noel adds after encrypting a VM page, marking the page as invalid in a page table [Noel, para. 32]. Micheloni adds sending busy signal when the memory is busy and waiting [Micheloni, para. 35].
However, the combination of Maeng, Uhlig, Camiel, Chen, Noel, and Micheloni does not teach at least the features of claims 20 and 25 quoted above.  

.


	
	
	
	
	


Dependent claims 2-9, 11-18, and 21-24 are allowed in view of their respective dependence from independent claim(s) 1, 10, 19-20, and 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                     
	
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494